           Case 1:20-cr-00040-BAH Document 83 Filed 08/19/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )     CRIMINAL NO.: 20-040 (BAH)
                                                   )
           v.                                      )
                                                   )
  JESSICA OSEGUERA GONZALEZ,                       )
                                                   )
                                                   )
                          Defendant.               )

                                   JOINT STATUS REPORT

       The United States and Defendant Jessica Oseguera Gonzalez, through undersigned

counsel, respectfully submit this response to the Court’s July 16, 2020 Minute Order directing the

parties to file a joint status report concerning the schedule for pretrial motions within a week after

the U.S. Probation Office (“USPO”) completing its limited presentence investigation report. The

USPO completed its report on August 12, 2020. See Dkt. No. 81. The parties have previously

filed pretrial motions on July 13, 2020 and July 31, 2020, and have not yet filed responses and

replies thereto. See Dkt. No. 80 and Aug. 6, 2020 Minute Order Continuing Response Deadlines.

       The parties jointly propose the following schedule for responses and replies to pretrial

motions:

                       September 2, 2020:      All Responses/Oppositions Due

                       September 9, 2020:      All Replies Due

       All other dates and deadlines currently scheduled in this case will remain as set.
       Case 1:20-cr-00040-BAH Document 83 Filed 08/19/20 Page 2 of 2




     Respectfully submitted this 19th day of August, 2020.

McCool Law PLLC                                 Marlon Cobar, Acting Chief
                                                Narcotic and Dangerous Drug Section
/s/ Steven McCool                               Criminal Division
Steven McCool                                   U.S. Department of Justice
Julia Coleman
                                                /s/ Brett Reynolds
McCool Law PLLC                                 Brett Reynolds
1776 K Street NW, Ste. 200                      Kaitlin Sahni
Washington, D.C. 20006                          Kate Naseef
(202) 450-3370
smccool@mccoollawpllc.com                       Narcotic and Dangerous Drug Section
                                                Criminal Division
                                                U.S. Department of Justice
                                                145 N Street NE, 2nd Floor East
                                                Washington, D.C. 20530
                                                (202) 598-2950
                                                brett.reynolds@usdoj.gov




                                            2
